STEWART, J.,
Dissenting.
This action was brought in the district court of the second judicial district, in and for Nez Perce county, whereby an injunction was sought restraining defendants from obstructing the flow of water through a certain ditch, or placing obstructions therein, etc. Issue was joined; affidavits were filed on the part of plaintiffs and defendants. Hearing was had, which resulted in the court making the order appealed from, and set out in full in the *604opinion of Justice Sullivan. In this court, the plaintiffs move to dismiss the appeal on the following grounds:
1. That said appeal was taken when no injunction was issued, and none in force, from which an appeal would lie.
2. That at the time of appeal the order had not become final, and was not a final order from which an appeal would lie.
3. That the order was not final at the time of the appeal.
It will be observed that the motion to dismiss, the appeal is not based on the ground that the order appealed from is void, but that the appeal was prematurely taken, in that the order was not final, and that the injunction had not been issued, and was not in force at the time the appeal was taken.
Revised Statutes, section 4807, provides: “An appeal may be taken to the supreme court from an order granting or dissolving an injunction.” The appeal is from the order allowing the writ, and not from the issuing of the writ. The grievance complained of by the appellant' was that the trial court erred in determining from the facts presented to it, that the plaintiffs were entitled to an injunction, or that the facts presented to' the trial court did not warrant it in making the order appealed from. The clerical act of issuing, or the time of issuing, the writ was not the act of the court sought to be corrected by the appeal. Whether or not the writ was ever issued upon the order of the court would not authorize or deny the right of appeal. The court or judge makes the order for the writ, and the issuing of the writ is a clerical act to be performed by the clerk.!
The respondents contend, in support of the motion to dismiss the appeal, that inasmuch as the order provides that ‘ ‘ This injunction will not be in effect until the expiration of thirty days from the filing of this order, and will then be in effect if no appeal is then perfected to the supreme court,” that the order is not final, and does not take effect until thirty days from the filing of the order, and not then if an appeal is taken, and that an appeal could not be taken until after the expiration of thirty -days from the filing of the order.
*605The statute, however, allows an appeal from the order, and not from the issuing of the writ. Upon the motion to dismiss the appeal, the court could not, and did not, inquire into the facts, for the purpose of determining whether or not the facts warranted the trial court in upholding the issuing of the writ for thirty days, or any other time, after filing the order. To determine this question, the case would have been heard on its merits.
The appeal, however, having been taken from the order, the date of the order fixes the time with reference to when the appeal may be taken, and not the date for the performance of an act under the order.
The majority opinion holds the entire order void for the reason: “It never had any force or effect as a live order granting an injunction, because the right to an injunction never accrued under it.”
The order must be construed as a whole. The same rule of construction applies to it as to any other written instrument. An examination of the body of the order discloses that the trial court in solemn and positive language adjudges that “You and each of you do absolutely desist and refrain from in any way or manner interfering with plaintiffs’ water ditch,” etc., and “you, the said defendants, are hereby enjoined from doing anything which will interfere,” etc.
This is a positive judgment that plaintiffs were entitled to an injunction. The last three lines of the order, which the majority opinion holds render the order void, evidently were added by the trial judge to preserve the parties in statu quo until the appeal could be heard in this court. These lines did not modify or change the judgment of the court that the plaintiffs were entitled to an injunction. • They, at most, stayed the judgment, or postponed the issuing of the writ for the time named.
There is nothing in the statute limiting the jurisdiction of the court in determining the time when a writ of injunction shall issue after hearing. Equity and justice may move the court to postpone the issuing of a writ to a time subsequent to the hearing, and thereby stay the judgment to such future *606date. Whether the facts warrant the court in doing so is not a question of jurisdiction, but a question of fact to be determined upon a hearing on the merits.
The court of appeals of New York (Genet v. President & D. & H. C. Co., 113 N. Y. 472, 21 N. E. 390) in an injunction case, says: “The general practice permits courts to control their judgments in the interest of justice, and unless some statutory rule prescribes the method of„ procedure, or there is some statutory prohibition, I do not perceive how it can be said that there is no power in the court of original jurisdiction to suspend the operation of a judgment pending an appeal, and especially where, by so doing, the parties would be left in the position in which they were when the action was brought. It will be observed that we are considering the mere question of abstract power, and not whether in a particular case it ought to be exercised, or under what conditions or limitations.”
In Sammons v. City of Gloversville, 70 N. Y. Supp. 284, 34 Misc. Rep. 459, the supreme court of New York granted an injunction, but withheld its operation for one year from the entry of the decree. “Cyc.,” volume 22, page 970, cites many authorities and announces the rule in the text. “The court may in its discretion suspend the operation of an injunction. It may in the very decree itself provide that the operation of the injunction shall be stayed for a certain length of time or until the happening of a condition, and it is within the discretion of the court to stay the operation of the decree pending an appeal therefrom, until the hearing-of the appeal on the merits.”
The order involved in this case does not grant the injunction in futuro, but adjudges the plaintiffs to be entitled to the injunction at the time the order is made, and withholds its issuing for the time named in the order. This the court had jurisdiction to do, and an order so made would not be void. I am of the opinion, therefore, that the order appealed from was a valid order, and the motion to dismiss the appeal should have been overruled and the case should have been heard on its merits.